 

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 1 of 37

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WASHINGTON D.C.

Hon. ILYA LIVIZ D.L.D., Chief Jurist for Justice of ) CASE NO.
National Academy for Jurists, of United States of America )
himself, and on behalf of all others similarly situated )
Plaintiff, ) FOR THE PEOPLE
) by
V. ) JURIST FOR JUSTICE
) of
FINANCIAL INDUSTRY REGULATORY AUTHORITY ) U.S.A
Defendants, )

 

VERIFIED UNFAIR TRADE & PRACTICE COMPLAINT

Case: 1:20-cv-01771 Jury Demand
Assigned To : Unassigned

Assign. Date : 6/22/2020

Description: TRO/PI (D Deck)

 

WE THE PEOPLE - FOR LIBERTY!
TY XN? Orv
"For Life, Liberty, and Pursuit of Happiness!"
Chief Jurist Ilya Liviz D.L.D.
NATIONAL ACADEMY FOR JURISTS
Jurists for Justice within the Judiciary
Civil Rights & Civil Liberties Advocacy
12 Hemenway St., Rm. 415, Boston, MA 02115
www.NAFJ.US - www.Liviz.com - ilya.liviz@gmail.com - (978) 606-3632
ACKNOWLEDGEMENT
"U.S. Congress is the peoples' voice; please continue to help Americans - God Bless You}" I p 0 L D

/s/__ilya liviz D.L.D.
Chief Jurist for Justice

 

| See e. g.; Civil Rights Act, Rehabilitation Act, Americans with Disabilities Act, Family First
Prevention Services Act, VA Mission Act, Government in the Sunshine Act, etcetera. People
are very lucky to have individuals like yourself advocating for them; don't be afraid try new

things or give "different" a chance.) ;
| RECEIVED

‘UN 22 2020 1

‘Clerk, U.S, District and
b. Bankruptey Courts
 

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 2 of 37

from creators of
NATIONAL ACADEMY FOR JURISTS
Jurists for Justice specializing in preservation of
Civil Rights & Civil Liberties within the U.S. judiciary

and

332 production
with

JURISTS FOR JUSTICE PLEDGE
“T pledge allegiance to the Flag of the United States of America, and to the Republic for which it
stands, one Nation under God, indivisible, with liberty and justice for all.”

FOR THE PEOPLE SUBMISSION
for Justice & Liberty that is Equal for all
Civil Rights in association with Civil Liberties
non-profit National Academy For Jurists production
written by Hon. Ilya Liviz D.L.D. inspired by True Events
presented in U.S. District Court for the District of Washington D.C.
pursuant to law of United States Congress enforced by 42 U.S.C. § 1983
in accordance with Fed. R. Civ. Pro. and Jurist’s Core Values
amended June 15" in the year 2020 of our Lord.
www.NAFJ.US

 

The Content of This Complaint Has Not Been Evaluated Pursuant to

Fed. R. Civ. Pro. Rule 12(b)(6); Viewer Discretion Is Advised - For
Reading Understanding and Comprehension, It Is Recommended The

Audience Attain Graduate Level Education or Street Equivalent!

 

 

Identification of minors/juveniles and other information warranting redacted as 5
necessary pursuant to Local CM/ECF Adm. Pro. R. N. (1-5), & S., and Fed. R. Civ.

P. 5.2, Fed. R. Crim. P. 49.1, and the E-Government Act of 2002, personal ( )
identifiers (PID) will be either fully or partially redacted unless they are already

known to the public. Approved for public reproduction by www.NAFJ.US

 

 

 

 

2 See 4U.S.C., § 4.

li

 
 

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 3 of 37

Table of Contents
PART A: FEDERAL DISTRICT COURT JURISDICTION... eeeeeeneeee

T. SYNOPSIS 000... ceeeesccsscenscenesecesncesncesseecsseeesnessaeeesseceeseeenaesensceneeeenseceesenenseezes
II. PROPER PARTY NAMED ........ cee ccssscesstecessnecsesseceeseeeeescsenseesenseaseessasesanees
III. JURISDICTION AND VENUE ...........ccccsssscccsssecesseecesseeeesssnscessneeesseesessasenseess
TV. STANDING ..........:cccescccssccsscesceecsessssscescecssessaeeesseeesaeeesaeecsansenseessasecsecesaeeseneenss
V. DECLARATORY & INJUNCTIVE RELIEF ...........ccssccsssscsseesseeesnecsseeeecetenes
PART B: FINRA LANDSCAPE ........ccccccsssssscssssccsseceseneescescseeeesaeeeseasenecesseseneeesaeens
T. DEFINITIONS .......0... ccc ccccecccscesseseccnecessecesenecessnaeesenaeeeenaceeecaeeesessensensenseeseeunees
Il. REGULATION... eesscccsscesscecsssscessscesscccsseeeeseseeseeseeseesseeeeseaesesaeesseneeesnaees
PART C: CIVIL ACTION GENERAL ALLEGATIONS. ...........ccccssccsssceessseeseeeeees
T. INJURY TO LIVIZ...0.. ccc ceececcssssecstcessceseecesacesseeesecsesseseseneesaceeeaseeseeseaesscneeaaes
PART D: CLASS-WIDE INJURY .........c:ccscccsscessccssseeesseessecenseeseaeeeseeeseeeeseeeseeeseeees
PART E: CONSTITUTIONAL BASIS 0.0... ccc eesccsssceesseessecesseeeeseeescsessessseeseeneneens
I. PROPERTY & CONTRACT RIGHTS ....... ce cceccccsscssscesescessecsseeecssecsesennensnes
PART F: CONGRESSIONAL SUPPORT ....0.....cceesseessessseeeseeeesscenseeeeescensceseeneesenes
I. REGULATION PURSUANT TO COMMERCE POWER ..........:ccssccssseeseeeees
Il. NATIONAL LABOR RELATIONS ACT ...........ccccssccsssesssessecssecessressesesseesees
Il. FAIR LABOR STANDARDS AMENDMENT ACT ....... cc ccessesesssersseeeeseeens
A. Definitions 20.0.0... eeesscccecssceesssnececnsceesescacecesessaneeecescnscceseaueeenensaeeeeseaneeeones

B. Prima Facie Evidence .............:ccsesssscseescceseeseecessnecsencceseeesseessesessneeseeesasesaees 10

C. Protections .........cscccsscccsscesssecssscsscessnecsnecesesessesesseessesceseessneessesesaeesseeeeseesentes 10

A. Transportation Policy - 49 U.S.C. § 13101 oe ceeseseesseeseeessesecnenenees 11
B. Defimitions 0.0.0... cccscscscsssessessessccscssscsecsacesscssesseecssceeessecaesenssarsesanesuesnsenees 11
IV. FEDERAL TRADE COMMISION ACT 0. eee eescseecesecesneeteetneeteceacenseeens 13
V. SHERMAN ACT... ee eeceescssssessecsseeesecsecsseesscesesesesensecseesceueuecseessessansaaesanenss 13

ill
 

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 4 of 37

A. Definitions ............cccccssccssecssseeessscesseeseseecesseeeessneceessnseensecessesecessaesanseeeenseeens 14
B. Law ooo... ceeccecesssecessscecestecsseccstesesssesseeeceseessssuensucesessnesscesseessnusecssnseeesnensaaseeges 14
PART G: INJUNCTIVE RELIEF CLASS 0.0... .ccccscssssessseessecessessessnecsesseeeseesaeesnees 15
I. INJUNCTIVE RELIEF UNDER CLAYTON ACT ..........cccccccssssssssesseeeseneses 15
Il. DAMAGES UNDER CLAYTON ACT. ......cccccsscsssccesessssssesseseseesseessstsneenes 15
PART H: ANTITRUST INJURY TO CONSUMERS ............cccsscsssessseeeesseseteesseess 16
I. INJUNCTIVE RELIEF UNDER CLAYTON ACT...........cc:cssccstessssseseeesneees 16
PART I: RELIEF SOUGHT .............ccscssscsssssesessecessecesscesneessnecsseeesaeessteeseressesesnsens 17
I. CLAIMS OF ACTION FOR LIVIZ....0....cccccecssscsssseesscessecessseenseeenscesneeeseseseeees 17
A. CONSTITUTIONAL ..........cessssscsssccssceessecseeessnsssescsasecssncessessaeeesesesneseeensnes 17
Claim 1: Deprivation of Interstate Travel .............:.:cccccsssccsstsssecsssscsseeesneesenees 17
Claim 2: Deprivation of Property ...........ccccccssecsssecsscescceeeeeesceseeseeesaceececeeesoesees 18
Claim 3: Deprivation of Right to Contract ........eeesesssseccessecseeeeceseeeeneeeesanees 18
Claim 4: Deprivation of Equal Protection of The Laws .............:ccesssessesseees 18
Claim 4: Interference With Liberty To Choose Occupation............. session 19
Claim 5: Interference With Liberty and Protection of Franchise.................... 19
B. COMMON LAW...........cscsssssseesseseessessecensesseneeseseenseneeseseassuaceccesneesneesseeasenees 19
Claim 6: Violation of Monopolization/Unlawful Business Practices............. 19
Claim 7: Violation of State Anti-Discrimination ACt ...0.........eccessereeseeeecners 20
C. CONGRESSIONAL ........cccccssssccesessssssssssecseeenccsscseaesensessceenseesesacssseneneesensnanenes 20
Claim 8: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act............... 20
Claim 9: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act............... 20
Claim 10: Violation of the National Labor Relations Act .............cssceeseeeeeees 21
Claim 11: Violation of Fair Labor Standards and Fair Labor Standards
Amendment ACt..........cccccccccsssssscceessssssecececesscseenaceeeesesesnanseeeeecssaaeensecesesssaeaeees 22
Claim 12: Violation of the FAAAA ...........ccssccssscccsssceeseseeessecesseeeecenaneseeetsneees 22
Claim 13: Violation of the Federal Trade Commission Act............scccseesseres 23
Claim 14: Violation of the Federal Trade Commission ACct.............:scccseseeeeee 23
Claim 15: Violation of The Clayton Act by Restraint to trade oo... ees 23
Claim 16: Violation of Fair Debt Collection Practices Act ...........cccceseeeeenee 23
Claim 17: Violation of 29 U.S.C., § 187(€) ....c.cccccsssccssesstessseeeseessneesneceneees 23

IV
Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 5 of 37

Claim 18: Violation of The Clayton Act by Restraint to trade ............ccsccscee 23
Claim 19: Violation of Fair Debt Collection Practices Act ............cc:ccseccseeees 23
Claim 20: Violation of 29 U.S.C., § 187(a) .....cscsssssssesesssseessesesesseetssesseetees 23
Claim 21: Violation of Labor Management ..............c:c:ccscsssccsseessesssecseeeeensne 23
D. STATUTORY CIVIL RIGHTS ........ ce ceesessscssessseessecsesessesseecensessesseesnesseenes 23
Claim 22: Violation of 42 U.S.C, § 1981.0... ceccsccccssssssessssseessesseeseeseestesseeees 24
Claim 23: Violation of 42 U.S.C, § 1981(a)(1).......cccscsscssssssseessesssesseserseeers 24
Claim 24: Violation of 42 U.S.C, § 1982.0... cccsseeesseesseseesecsnsensesseseesseens 24
Claim 25: Violation of 42 U.S.C, § 1983 Freedom of Speech ..............:cec000 24
Claim 26: Violation of 42 U.S.C, § 1983 Equal Protection............ccscsceeee 24
Claim 27: Violation of 42 U.S.C, § 1983 Deprivation of Property Right ......24
Claim 28: Violation of 42 U.S.C, § 1985.00... ccccsssccsssesssceeseeeestecssesesteeseeeens 24
Claim 29: Violation of 42 U.S.C. § 1985(3) 0... eeeesessesesesceeessesesecenseneseeenenaee 24
Claim 30: Violation of 42 U.S.C, § 1986.........c.cccssccsssecssseecsssecesseeessseeesneeeees 25
Il. CLASS ACTION CLAIMS OF ACTION 00... eeseeseeceeseeeeeeeeneeseeeoeeeneesees 25
A. CONSTITUTIONAL ...0...ceeeecesssssesnesecscenseenecsecsceeseeseeeaseacesaeccesenssneneeeneseeeaees 25
Claim 1: Deprivation of Interstate Travel ............:.csscccssessssecsrsssesecseeeseneeseneees 25
Claim 2: Deprivation of Property ...........ccesscssccsecessessceeeceesesseceencecesseesnseeetsnes 25
Claim 3: Deprivation of Right to Contract.............eescssesseseeseceecesneeceteneeeeesees 25
Claim 4: Deprivation of Equal Protection of The Laws ......... es eecesseeeeeeeees 25
Claim 5: Interference With Liberty To Choose Occupation.............csseseseeees 25
Claim 6: Interference With Liberty and Protection of Franchise.................... 25
Claim 7: Deprivation of Right to Privacy ...........cc:ccccsssecssscessssseesseeeesseensseeeees 25
B. COMMON LAW........ccsccsscssssssesceseseceeeteceessenceaceaceacenesesseseeeaseseeateateaseaseneenene 26
Claim 8: Violation of Monopolization/Unlawful Business Practices............. 26
Claim 9: Violation of State Anti-Discrimination ACt ..........cccesccceseesseeeeereeees 26
C. CONGRESSIONAL 1.00... ecccsecsseseescesnteeeecceseeeeesceeseeseseatensecneeseeseeeaceasesseeneaeees 26
Claim 10: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act............. 26
Claim 11: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act............. 26
Claim 12: Violation of the National Labor Relations Act .............::csssesees 26

 
 

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 6 of 37

Claim 13: ATTEMPTED MONOPOLIZATION - Violation of 15 U.S.C., § 2

seescesscusseeseevscseseecseeesneeneessaensnseecensensessaeesaeessessuseesssesseeseaeesssssasseseessusesneenaesneeseeess 26
Claim 14: Violation of Fair Labor Standards and Fair Labor Standards
Amendment Act... cecccsscssscsssesessssssssessecssessscsssecsessssesseesesesseseesesssensesneessessees 26
Claim 15: Violation of the FAAAA ........cccccsecsssseessessessesssceseesseseecsnesseeseeanens 27
Claim 16: Violation of the Federal Trade Commission Act .............ccsccesseeseees 27
Claim 17: Violation of the Federal Trade Commission ACt...........c:cccseseers 27
Claim 18: Violation of The Clayton Act by Restraint to trade .............c:csccee 27
Claim 19: Violation of Fair Debt Collection Practices Act ...essscssssssesssseeeee 27
Claim 20: Violation of 29 U.S.C., § 187(8) ......cccsessessssssesessscsecsessseessesneees 27
Claim 21: Violation of Labor Management ................:csscescssesseseeeeseeenenseeeseee 27
D. STATUTORY CIVIL RIGHTS ........cceccsscsscesscesessrecseceseesencessesseessessassnnesans 27
Claim 22: Violation of 42 U.S.C, § 1981... eceeeseeeseesesseeseeseeseeesensenneees 27
Claim 23: Violation of 42 U.S.C, § 1981(a)(1)...... ee eeeeescceseesseeeseeeseseeeeseeeees 27
Claim 24: Violation of 42 U.S.C, § 1982.0... cece ceeeeeseestseeeatecnseessnessneeens 27
Claim 25: Violation of 42 U.S.C, § 1983 Freedom of Speech ....... eee 28
Claim 26: Violation of 42 U.S.C, § 1983 Equal Protection... 28
Claim 27: Violation of 42 U.S.C, § 1983 Deprivation of Property Right ......28
Claim 28: Violation of 42 U.S.C, § 1985.0... eee eeseseseeeseneseeesseeesseeeseesenenees 28
Claim 29: Violation of 42 U.S.C. § 1985(3) uu... eee eeseseeeeeseceeseneseneeneeseeennees 28
Claim 30: Violation of 42 U.S.C, § 1986.00... cccsscccsssesesseeesseessseeesserenseeeees 28
TH. JURY DEMAND ..........cccsccssccsccssesenscseeeeesscecacesceseeeecceeseeseeseeasesseenaeeaeeeceseons 30

vi
Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 7 of 37

PART A: FEDERAL DISTRICT COURT JURISDICTION
I. SYNOPSIS

1. America is built on capitalistic roots; American economy can't grow, when there are
oppressive restrictions in-place, inter alia, FINRA has promulgated unfair and
monopolistic restrictions against Americans.

Il. PROPER PARTY NAMED

2. The Plaintiff, Hon. Ilya Liviz D.L.D. ("Liviz", or “Chief"), is the Chief Jurist for Justice of
National Academy For Jurists , who advocates for civil rights & civil liberties; is as an
adult citizen of the United States of America residing within the Suffolk County in Boston,
Massachusetts.

3. The Defendant, Financial Industry Regulatory Authority, Inc. ("FINRA"), is a private
corporation formed on July 30, 2007 , with its Headquarters located at 1735 K Street, NW
Washington, DC 20006.

Il. JURISDICTION AND VENUE

4. "The district courts shall have original jurisdiction of any civil action or proceeding arising
under any Act of Congress regulating commerce or protecting trade and commerce against
restraints and monopolies..." See 28 U.S.C. § 1337(a)

5. Venue is proper in this district because defendant's primary place of business is in this
district and because a substantial part of the events or omissions giving rise to the claims
alleged herein occurred in this district. See 28 U.S.C. § 1391(b)(), (2).

6. This court has authority to issue a writ if necessary to enforce jurisdiction; "... all courts
established by Act of Congress may issue all writs necessary or appropriate in aid of their
respective jurisdictions and agreeable to the usages and principles of law. See 28 U.S.C. §

1651.
IV. STANDING
7.  "... antitrust violations and that it will likely be "squeezed" out of the market in the

foreseeable future because of defendants' actions are sufficient." See Cia. Petrolera
Caribe, Inc. v. Arco Caribbean, Inc. 754 F.2d 404 (1st. Cir. 1985).

8. "Congress has given private citizens rights of action for injunctive relief and damages for
antitrust violations without regard to the amount in controversy. 28 U.S. C. § 1337; 15 U.
S. C. § 15. Rule 23 of the Federal Rules of Civil Procedure provides for class actions that

 

3 See https://www.finra.org/rules-guidance/rulebooks/corporate-organization/restated-certificate-
incorporation-financial

1

 
 

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 8 of 37

may enhance the efficacy of private actions by permitting citizens to combine their limited
resources to achieve a more powerful litigation posture." See Hawaii v. Standard Oil Co.,
405 U.S. 251, at [*266] (1972) (Reversing district court's Summary Judgment because
foresee ability of traceable injury is sufficient to show actual or threatened injury to a
person.)

V. DECLARATORY & INJUNCTIVE RELIEF

9.

10.

11.

12.

This Court may issue a Declaratory Judgment pursuant to 28 U.S.C., §§ 2201-02. "The
existence of another adequate remedy does not preclude a declaratory judgment that is
otherwise appropriate." See Fed. R. Civ. Pro. Rule 57. "The court may order a speedy
hearing of a declaratory judgment action." See ibid.

Pursuant to Unfair Labor Practice Act the court; "shall have power to grant such temporary
relief or restraining order as it deems just and proper, and to make and enter a decree
enforcing, modifying and enforcing as so modified " See 29 U.S.C. § 160(e).

If the court asserts jurisdiction over Defendants, Clayton Act provides for injunctive relief.
See 15 U.S.C., § 26.

This, court may issue the preliminary and permanent injunctive relief with notice, or

temporary restraining order without notice pursuant to Fed. R. Civ. Pro. R. 65 at its earliest
convenience.

PART B: FINRA LANDSCAPE

I. DEFINITIONS

13.

14.

The term "customer" means any person for whom securities are purchased or sold or to
whom securities are purchased or sold whether on a regular way, when issued, delayed or
future delivery basis. It will also include any person for whom securities are held or carried
and to or for whom a member extends, arranges or maintains any credit. See 4210(a)(3).*

"The term ‘pattern day trader' means any customer who executes four or more day trades
within five business days." See 4210(£)(8)(B)(ii).°

II. REGULATION

15.

FINRA plays a critical role in ensuring the integrity of America’s financial system.°

 

: See https://www.finra.org/rules-guidance/rulebooks/finra-rules/4210
See id.
° See finra.org/about/what-we-do

 
 

16.

17.

18.

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 9 of 37

Every investor in America relies on one thing: fair financial markets. To protect investors
and ensure the market’s integrity, FINRA is a government-authorized not-for-profit
organization that oversees U.S. broker-dealers.’

FINRA promulgated special requirements for pattern day traders; "[t]he minimum equity
required for the accounts of customers deemed to be pattern day traders shall be $25,000.
This minimum equity must be deposited into he account before such customer may

continue day trading and must be maintained in the customer's account at all times." See

4210(£)(8)(iv)(a).

"In the event that the member at which a customer seeks to open an account or resume day
trading in an existing account, knows or has a reasonable basis to believe that the customer
will engage in pattern day trading, then the minimum equity required under subparagraph
(iv)a. above ($25,000) must be deposited in the account prior to commencement of day
trading." See ibid.

PART C: CIVIL ACTION GENERAL ALLEGATIONS

I. INJURY TO LIVIZ

19.

20.

21.

22.

23.

24.

On 06/03/2020, Liviz opened an account with E*Trade; and transferred of $1,000 from his
personal account into the E*Trade account with a goal of earning an income by taking part
in online stock trading.

On 06/10/2020, E*Trade notified Liviz he could begin earning money through online stock
trading.

On 06/10/2020, Liviz spoke to Rob, a representative of E*Trade, to discuss a strategy of
earmming an income through high volume trading. Rob, stated that E*Trade can't allow Liviz
to do so based on his financial status; Liviz was required to deposit an additional $24,000
based on regulations promulgated by FINRA.

Liviz was told if he made more than three trades within five days, his account would be
seized and he would be required to transfer additional money until the account minimum of
$25,000 is reached.

Online trading is an automated process that has built-in ability to service high volumes of
trades; at present the system is limited by the FINRA regulation.

FINRA, through its regulations, limits Liviz's ability to earn an income because he has less
than $25,000 in available assets.

 

7 See https://www.finra.org/about
8 See https://www.finra.org/rules-guidance/rulebooks/finra-rules/4210

3

 
 

25.

26.

27.

28.

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 10 of 37

FINRA, through its regulations, has indefinitely deprived Liviz from partaking in the trade.
FINRA, through its regulations, has diminished Liviz's property value.

PART D: CLASS-WIDE INJURY
America is built on credit; FINRA, through its unfair and deceptive regulations, has
prevented companies like E*Trade and TD Ameritrade, to market themselves to millions of

Americans.

Many Americans, don't have equal access to enjoy the same benefits in this trade, based on
unfair and deceptive trade practice targeted against them by FINRA.

PART E: CONSTITUTIONAL BASIS

I. PROPERTY & CONTRACT RIGHTS

29.

30.

31.

32.

Life, liberty, and property are forbidden to be taken "without due process of law," and
"equal protection of the laws" is guaranteed to all. Life is the gift of God, and the right to
preserve it is the most sacred of the rights of man. Liberty is freedom from all restraints but
such as are justly imposed by law. Beyond that line lies the domain of usurpation and
tyranny. See Slaugther-House Cases, 83 U.S. 36 (1872).

Property is everything which has an exchangeable value, and the right of property includes
the power to dispose of it according to the will of the owner. Labor is property, and as such
merits protection. The right to make it available is next in importance to the rights of life
and liberty. It lies to a large extent at the foundation of most other forms of property, and of
all solid individual and national prosperity." See id, at [***166] (1872).

"Due protection of the rights of property has been regarded as a vital principle of
republican institutions. 'Next in degree to the right of personal liberty,’ Mr. Broom in his
work on Constitutional Law says, 'is that of enjoying private property without undue
interference or molestation." See Chicago, B. & Q. R. Co. v. Chicago, 166 U.S. 226, at
[*236] (1897).

“Included in the right of personal liberty and the right of private property— partaking of
the nature of each—is the right to make contracts for the acquisition of property. Chief
among such contracts is that of personal employment, by which labor and other services are
exchanged for money or other forms of property. If this right be struck down or arbitrarily
interfered with, there is a substantial impairment of liberty in the long-established
constitutional sense.” See Coppage v. Kansas, 236 U.S. 1, 14 (1915).

PART F: CONGRESSIONAL SUPPORT

I. REGULATION PURSUANT TO COMMERCE POWER
 

33.

34.

35.

36.

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 11 of 37

"The power of Congress over interstate commerce is not confined to the regulation

of commerce among the states. It extends to those activities intrastate which so affect
interstate commerce or the exercise of the power of Congress over it as to make regulation
of them appropriate means to the attainment of a legitimate end, the exercise of the granted
power of Congress to regulate interstate commerce ." See United States v. Darby, 312 U.S.
100, at 118 (1941).

The Commerce Clause, pursuant to U.S. Const., art. I, § 8, cl. 3 empowers Congress to
regulate commerce among several states; regulation of commodity and persons engaged in
a trade without infringement of the states’ U.S. Cons. amend X rights by abstaining from
regulating the state itself. See Hodel v. Va. Surface Mining & Reclamation Ass'n, 452 U.S.
264 (1981) (Court upheld Act regulating minors.)

There are; "... three broad categories of activity that Congress may regulate under its
commerce power. First, Congress may regulate the use of the channels of

interstate commerce. Second, Congress is empowered to regulate and protect the
instrumentalities of interstate commerce, or persons or things in interstate commerce, even
though the threat may come only from intrastate activities. Finally, Congress' commerce
authority includes the power to regulate those activities having a substantial relation to
interstate commerce, i. e., those activities that substantially affect interstate commerce..."
See United States v. Lopez, 514 U.S. 549 (1995). (Internal citations omitted.)

"The ‘enterprise concept' of coverage is clearly within the power of Congress under the
Commerce Clause." See Maryland v. Wirtz, 392 U.S. 183 (1968). "... an enterprise which
has employees engaged in commerce or in the production of goods for commerce,
including employees handling, selling, or otherwise working on goods that have been
moved in or produced for commerce by any person, and which - [falls in any one of four
listed categories] ° ...". See id.

Il. NATIONAL LABOR RELATIONS ACT

37.

"A case shall be held to involve or to grow out of a labor dispute when the case involves
persons who are engaged in the same industry, trade, craft, or occupation; or have direct or
indirect interests therein; or who are employees of the same employer; or who are members
of the same or an affiliated organization of employers or employees; whether such dispute
is (1) between one or more employers or associations of employers and one or more
employees or associations of employees; (2) between one or more employers or
associations of employers and one or more employers or associations of employers; or (3)
between one or more employees or associations of employees and one or more employees
or associations of employees; or when the case involves any conflicting or competing
interests in a “labor dispute” (as defined in this section) of “persons participating or
interested” therein (as defined in this section)." See 29 U.S.C. § 113(a)

 

* State Bar falls under public agency activity. See 29 U.S.C., § 201(s)(1)(C). See also Definition
of Public Agency at 136 infra.

5
 

38.

39.

40.

41.

42.

43.

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 12 of 37

“A person or association shall be held to be a person participating or interested in a labor
dispute if relief is sought against him or it, and if he or it is engaged in the same industry,
trade, craft, or occupation in which such dispute occurs, or has a direct or indirect interest
therein, or is a member, officer, or agent of any association composed in whole or in part of
employers or employees engaged in such industry, trade, craft, or occupation.” See 29
USS.C. § 113(b)

"The term “labor dispute” includes any controversy concerning terms or conditions of
employment, or concerning the association or representation of persons in negotiating,
fixing, maintaining, changing, or seeking to arrange terms or conditions of employment,
regardless of whether or not the disputants stand in the proximate relation of employer and
employee." See 29 U.S.C. § 113(c).

"If any provision of this chapter or the application thereof to any person or circumstance is
held unconstitutional or otherwise invalid, the remaining provisions of this chapter and the
application of such provisions to other persons or circumstances shall not be affected
thereby." See 29 U.S.C. § 114.

"Experience has further demonstrated that certain practices by some labor organizations,
their officers, and members have the intent or the necessary effect of burdening or
obstructing commerce by preventing the free flow of goods in such commerce through
strikes and other forms of industrial unrest or through concerted activities which impair the
interest of the public in the free flow of such commerce. The elimination of such practices
is a necessary condition to the assurance of the rights herein guaranteed." See 29 U.S.C., §
151, at | 4.

"The first amendment's protection in the legal aid context extends not only to the
organization itself, but also to its staff, members, contributors and others who affiliate with
it. Any law that adversely affects the exercise of first amendment freedoms in connection
with legal aid activity must be necessary to correct a serious and substantive evil and must
be precisely drawn to serve that purpose. Moreover, any law affecting, such freedoms must
prohibit actual, not potential evils before it may constitutionally be applied." See
International Union, United Auto., etc. v. National Right to Work Legal Defense &
Education Foundation, Inc., 590 F. 2d 1139 (D.C. Cir. 1978) (Internal citations omitted.)

"Employees shall have the right to self-organization, to form, join, or assist labor
organizations, to bargain collectively through representatives of their own choosing, and to
engage in other concerted activities for the purpose of collective bargaining or other mutual
aid or protection, and shall also have the right to refrain from any or all of such activities
except to the extent that such right may be affected by an agreement requiring membership
in a labor organization as a condition of employment as authorized in section 158(a)(3) of
this title." See 29 U.S.C., § 157.

"The term 'person' includes one or more individuals, labor organizations, partnerships,
associations, corporations, legal representatives, trustees, trustees in cases under title 11, or
receivers." See 29 U.S.C., § 152(1).
45.

46.

47.

48.

49,

50.

31.

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 13 of 37

"The term ‘employer’ includes any person acting as an agent of an employer, directly or
indirectly, but shall not include the United States or any wholly owned Government
corporation, or any Federal Reserve Bank, or any State or political subdivision thereof, or
any person subject to the Railway Labor Act [45 U.S.C. 151 et seq.], as amended from time
to time, or any labor organization (other than when acting as an employer), or anyone
acting in the capacity of officer or agent of such labor organization." See 29 U.S.C., §
152(2).

"The term 'employee' shall include any employee, and shall not be limited to

the employees of a particular employer, unless this subchapter explicitly states otherwise,
and shall include any individual whose work has ceased as a consequence of, or in
connection with, any current labor dispute or because of any unfair labor practice, and who
has not obtained any other regular and substantially equivalent employment, but shall not
include any individual employed as an agricultural laborer, or in the domestic service of
any family or person at his home, or any individual employed by his parent or spouse, or
any individual having the status of an independent contractor, or any individual employed
as a supervisor, or any individual employed by an employer subject to the Railway Labor
Act [45 U.S.C. 151 et seq.], as amended from time to time, or by any other person who is
not an employer as herein defined." See 29 U.S.C., § 152(3).

"The term ‘representatives’ includes any individual or labor organization." See 29 U.S.C., §
152(4).

"The term ‘labor organization' means any organization of any kind, or any agency or
employee representation committee or plan, in which employees participate and which
exists for the purpose, in whole or in part, of dealing with employers concerning
grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of
work." See 29 U.S.C., § 152(5).

"The term ‘commerce’ means trade, traffic, commerce, transportation, or communication
among the several States, or between the District of Columbia or any Territory of the
United States and any State or other Territory, or between any foreign country and any
State, Territory, or the District of Columbia, or within the District of Columbia or any
Territory, or between points in the same State but through any other State or any Territory
or the District of Columbia or any foreign country." See 29 U.S.C., § 152(6).

"The term “affecting commerce” means in commerce, or burdening or obstructing
commerce or the free flow of commerce, or having led or tending to lead to a labor dispute
burdening or obstructing commerce or the free flow of commerce." See 29 U.S.C., §
152(7).

"The term ‘labor dispute’ includes any controversy concerning terms, tenure or conditions
of employment, or concerning the association or representation of persons in negotiating,
fixing, maintaining, changing, or seeking to arrange terms or conditions of employment,

 
 

52.

53.

54.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 14 of 37

regardless of whether the disputants stand in the proximate relation of employer and
employee." See 29 U.S.C., § 152(9).

"The term “professional employee” means—(a)any employee engaged in work (i)
predominantly intellectual and varied in character as opposed to routine mental, manual,
mechanical, or physical work; (ii) involving the consistent exercise of discretion and
judgment in its performance; (iii) of such a character that the output produced or the result
accomplished cannot be standardized in relation to a given period of time; (iv) requiring
knowledge of an advanced type in a field of science or learning customarily acquired by a
prolonged course of specialized intellectual instruction and study in an institution of higher
learning or a hospital, as distinguished from a general academic education or from an
apprenticeship or from training in the performance of routine mental, manual, or physical
processes; or (b) any employee, who (i) has completed the courses of specialized
intellectual instruction and study described in clause (iv) of paragraph (a), and (ii) is
performing related work under the supervision of a professional person to qualify himself
to become a professional employee as defined in paragraph (a)." See 29 U.S.C., §
152(12)(a)-(b).

"It shall be an unfair labor practice for a labor organization or its agents - (1) to restrain or
coerce (A) employees in the exercise of the rights guaranteed in section 157 of this

title: Provided, That this paragraph shall not impair the right of a labor organization to
prescribe its own rules with respect to the acquisition or retention of membership therein;
or (B) an employer in the selection of his representatives for the purposes of collective
bargaining or the adjustment of grievances; (2) to cause or attempt to cause an employer to
discriminate against an employee in violation of subsection (a)(3) or to discriminate against
an employee with respect to whom membership in such organization has been denied or
terminated on some ground other than his failure to tender the periodic dues and the
initiation fees uniformly required as a condition of acquiring or retaining membership..."
See 29 U.S.C., § 158(b)(1)-().

"It shall be an unfair labor practice for an employer to engage in, or to induce or encourage
any individual employed by any person engaged in commerce or in an industry affecting
commerce to engage in, a strike or a refusal in the course of his employment to use,
manufacture, process, transport, or otherwise handle or work on any goods, articles,
materials, or commodities or to perform any services; or (ii) to threaten, coerce, or restrain
any person engaged in commerce or in an industry affecting commerce, where in either
case an object thereof is—(A) forcing or requiring any employer or self-employed person
to join any labor or employer organization or to enter into any agreement which is
prohibited by subsection (e) (B) forcing or requiring any person to cease using, selling,
handling, transporting, or otherwise dealing in the products of any other producer,
processor, or manufacturer, or to cease doing business with any other person, or forcing or
requiring any other employer to recognize or bargain with a labor organization as the
representative of his employees unless such labor organization has been certified as the
representative of such employees under the provisions of section 159 of this title: ..." See
29 U.S.C., § 158(b)(4)@)(A)-(B)

 
 

55.

56.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 15 of 37

It shall be an unfair labor practice for a labor organization or its agents "to require

of employees covered by an agreement authorized under subsection (a)(3) the payment, as
a condition precedent to becoming a member of such organization, of a fee in an amount
which the Board finds excessive or discriminatory under all the circumstances. In making
such a finding, the Board shall consider, among other relevant factors, the practices and
customs of labor organizations in the particular industry, and the wages currently paid to
the employees affected;" See 29 U.S.C., § 158(b)(5).

This jurist is forced to come up with additional funds or face indefinite suspension from
day trading. FINRA taking part in unlawful practice that burdens the financial trade. As a
result, access to financial resources remain restricted to the average American, inter alia,
the average citizen is denied access to strategic investment practice, and companies are
redistricted from promoting their businesses.

Il. FAIR LABOR STANDARDS AMENDMENT ACT

57.

Fair Labor Standards Act ("FLSA") was passed in 1938. Due to wartime, its effects were
postponed, with subsequent promulgation of Fair Labor Standards Amendment Act
("FLSAA") of 1949. See 29 U.S.C. §§ 201 - 209.'°

A. Definitions

58.

59.

60.

61.

62.

63.

“Person' means an individual, partnership, association, corporation, business trust, legal
representative, or any organized group of persons." See 29 U.S.C., § 203(a).

"Commerce' means trade, commerce, transportation, transmission, or communication
among the several States or between any State and any place outside thereof." See 29
US.C., § 203(b).

“'Employer' includes any person acting directly or indirectly in the interest of

an employer in relation to an employee and includes a public agency, but does not include
any labor organization (other than when acting as an employer) or anyone acting in the
capacity of officer or agent of such labor organization." See 29 U.S.C., § 203(d).

“'Employ' includes to suffer or permit to work." See 29 U.S.C., § 203(g).

“Industry' means a trade, business, industry, or other activity, or branch or group thereof, in
which individuals are gainfully employed. See 29 U.S.C., § 203(h).

™Goods' means goods (including ships and marine equipment), wares, products,
commodities, merchandise, or articles or subjects of commerce of any character, or any part
or ingredient thereof, but does not include goods after their delivery into the actual physical
possession of the ultimate consumer thereof other than a producer, manufacturer, or
processor thereof." See 29 U.S.C., § 203().

 

10 See Pub. L. 81-393, 63 Stat. 910 (1949)
 

64.

65.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 16 of 37

"Public agency’ means the Government of the United States; the government of a State or
political subdivision thereof; any agency of the United States (including the United States
Postal Service and Postal Regulatory Commission), a State, or a political subdivision of a
State; or any interstate governmental agency." See 29 U.S.C., § 203(x).

"Enterprise' means the related activities performed (either through unified operation or
common control) by any person or persons for a common business purpose ... but shall not
include the related activities performed for such enterprise by an independent contractor ..."
See Maryland v. Wirtz, 392 U.S. 183, at note. 27, at § 2. (Boom.) (Clarifying 29 U.S.C., §
203 (r).)

B. Prima Facie Evidence

66.

67.

68.

" ...no provision of this chapter shall excuse any common carrier from its obligation to

accept any goods for transportation; and except that any such transportation, offer,
shipment, delivery, or sale of such goods by a purchaser who acquired them in good faith in
reliance on written assurance from the producer that the goods were produced in
compliance with the requirements of this chapter..." See 29 U.S.C., § 215(a)(1).

"... it shall be unlawful for any person- to discharge or in any other manner discriminate
against any employee because such employee has filed any complaint or instituted or
caused to be instituted any proceeding under or related to this chapter..." See 29 U.S.C., §
215(a)(3).

"For the purposes of subsection (a)(1) proof that any employee was employed in any place
of employment where goods shipped or sold in commerce were produced, within ninety
days prior to the removal of the goods from such place of employment, shall be prima facie
evidence that such employee was engaged in the production of such goods." See 29
U.S.C., § 215(b).

C. Protections

69.

70.

"No employer shall discharge or in any manner discriminate against any employee with
respect to his or her compensation, terms, conditions, or other privileges of employment
because the employee (or an individual acting at the request of the employee) has -
objected to, or refused to participate in, any activity, policy, practice, or assigned task that
the employee (or other such person) reasonably believed to be in violation of any provision
of this title (or amendment), or any order, rule, regulation, standard, or ban under this

title (or amendment)." See 29 U.S.C. § 218c(a)(5)

Pursuant to 29 U.S.C. § 218c(b)(1) a Complaint has to be initiated with the Secretary of
Labor within 180 days (15 U.S.C. § 2087(b)(1). However, pursuant to 29 U.S.C. §
218c(b)(2), "[nJothing in this section shall be deemed to diminish the rights, privileges, or
remedies of any employee under any Federal or State law or under any collective

10
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 17 of 37

bargaining agreement." Thus, pursuant to due process and interstate commerce clause, a
Complaint may be filed directly with the federal court.

Il. FAAAA
A. Transportation Policy - 49 U.S.C. § 13101

(A) To ensure the development, coordination, and preservation of a transportation system that
meets the transportation needs of the United States, including the United States Postal
Service and national defense, it is the policy of the United States Government to oversee
the modes of transportation and in overseeing those modes; (A) to recognize and preserve
the inherent advantage of each mode of transportation; (B) to promote safe, adequate,
economical, and efficient transportation; (C) to encourage sound economic conditions
in transportation, including sound economic conditions among carriers; (D) to encourage
the establishment and maintenance of reasonable rates for transportation, without
unreasonable discrimination or unfair or destructive competitive practices; (E) to cooperate
with each State and the officials of each State on transportation matters; (F) and to
encourage fair wages and working conditions in the transportation industry. See 49 U.S.C.
§ 13101(a)(1)(A-F) (emphasis added.)

71. This part shall be administered and enforced to carry out the policy of this section and to
promote the public interest. See 49 U.S.C. § 13101(b) (emphasis added.)

B, Definitions

72. "The term “control”, when referring to a relationship between persons, includes
actual control, legal control, and the power to exercise control, through or by - (A) common
directors, officers, stockholders, a voting trust, or a holding or investment company, or (B)
any other means." See 49 U.S.C. § 13102(5)(A & B) (emphasis added.)

73. "The term “person”, in addition to its meaning under [1 U.S.C. § 1]'! includes a trustee,
receiver, assignee, or personal representative of a person." See 49 U.S.C. § 13102(18)
(emphasis added.)

 

'! In determining the meaning of any Act of Congress, unless the context indicates otherwise -
words importing the singular include and apply to several persons, parties, or things; words
importing the plural include the singular; words importing the masculine gender include the
feminine as well; words used in the present tense include the future as well as the present; the
words “insane” and “insane person” shall include every idiot, insane person, and person non
compos mentis; the words “person” and “whoever” include corporations, companies,
associations, firms, partnerships, societies, and joint stock companies, as well as individuals;
“officer” includes any person authorized by law to perform the duties of the office; “signature”
or “subscription” includes a mark when the person making the same intended it as such; “oath”
includes affirmation, and “sworn” includes affirmed; “writing” includes printing and typewriting
and reproductions of visual symbols by photographing, multigraphing, mimeographing,
manifolding, or otherwise. See 1 U.S.C. § 1 (emphasis added.)

11

 
 

74,

75,

76.

77.

78.

79.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 18 of 37

"The term “State” means the 50 States of the United States and the District of Columbia.”
See 49 U.S.C. § 13102(21) (emphasis added.)

"The term “transportation” includes - (A) a motor vehicle, vessel, warehouse, wharf, pier,
dock, yard, property, facility, instrumentality, or equipment of any kind related to the
movement of passengers or property, or both, regardless of ownership or an agreement
concerning use; and (B) services related to that movement, including arranging for, receipt,
delivery, elevation, transfer in transit, refrigeration, icing, ventilation, storage, handling,
packing, unpacking, and interchange of passengers and property." See 49 U.S.C. §
13102(23) (emphasis added.)

"Federal law--including 49 U.S.C.S. § 14501(c)(1), which generally prohibited state from
enacting any law related to motor carrier's price, route, or service, with respect to
transportation of property--held to pre-empt two Maine provisions that purported to
regulate delivery of tobacco to customers within state." See Rowe v. N.H. Motor Transp.
Ass'n, 552 U.S. 364 (2008). (Finding imposition of civil liability laws were pre-empted
because they related to carrier service which had a significant and adverse impact on the
congressional goal of precluding state regulation in lieu of competitive market forces.)

"State, political subdivision of a State, or political authority of 2 or more States may not
enact or enforce a law, regulation, or other provision having the force and effect of law
related to a price, route, or service of any motor carrier (other than a carrier affiliated with a
direct air carrier covered by section or any motor private carrier, broker, or freight
forwarder with respect to the transportation of property." See 49 U.S.C. § 14501(c)(1). See
also 49 U.S.C. § 41713(b)(4)(A).

States may not pass laws that force and effect fees to interstate services is pre-empted by
FAAAA. See Rowe v. N.H. Motor Transp. Ass'n, 552 U.S. 364 (2008). See similarly
Morales v. TWA, 504 U.S. 374 (1992) (Court held state federal law pre-empts the state from
preventing out-of-state un-licensed tobacco retailers from shipping and selling within the
state.)

"Court determined (1) that [s]tate enforcement actions having a connection with, or
reference to, carrier rates, routes, or services' are pre-empted; (2) that such pre-emption
may occur even if a state law's effect on rates, routes, or services is only indirect; (3) that,
in respect to pre-emption, it makes no difference whether a state law is consistent or
inconsistent with federal regulation; and (4) that pre-emption occurs at least where state
laws have a significant impact related to Congress’ deregulatory and pre-emption-related
objectives. The Court described Congress’ overarching goal as helping ensure
transportation rates, routes, and services that reflect maximum reliance on competitive
market forces, thereby stimulating efficiency, innovation, and low prices, as well as variety
and quality." See Rowe v. N.H. Motor Transp. Ass'n, 552 U.S. 364, at [4] (2008) (Internal
citations and emphasis omitted.)

 

12
 

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 19 of 37

IV. FEDERAL TRADE COMMISION ACT

80.

81.

"Congress enacted § 5 of the Federal Trade Commission Act to combat in their incipiency
trade practices that exhibit a strong potential for stifling competition. In large measure the
task of defining ‘unfair methods of competition' was left to the Commission." See Fic v.
Texaco, 393 U.S. 223 (1968).

“The legislative history shows that Congress concluded that the best check on unfair
competition would be "an administrative body of practical men ... who will be able to apply
the rule enacted by Congress to particular business situations, so as to eradicate evils with
the least risk of interfering with legitimate business operations." See Ftc v. Texaco, 393
USS. 223, at [*226] (1968).

V. SHERMAN ACT

82.

83.

84.

85.

86.

Congress enacted the Sherman Antitrust Act in 1890. See 15 U.S.C., § 1 et seq.

Section 1 of the Sherman Act, 15 U.S. C. § 1, makes unlawful every contract, combination
... or conspiracy, in restraint of trade or commerce among the several States. And § 2, 15
U.S. C. § 2, makes it unlawful to monopolize, [****17] or attempt to monopolize, or
combine or conspire with any other person or persons, to monopolize any part of the trade
or commerce among the several States... We may assume also, without deciding, that
Congress could, in the exercise of its commerce power, prohibit a state from maintaining a
stabilization program like the present because of its effect on interstate commerce." Quoted
from Parker v. Brown, 317 U.S. 341 (1943) (internal quotations omitted).

"The fact that the State Bar is a state agency for some limited purposes does not create an
antitrust shield that allows it to foster anticompetitive practices for the benefit of its
members." See Goldfarb v. Va. State Bar, 421 U.S. 773 (1975) (court did not find there
was price fixing, but failed to address the gate-keeping rules of the bar which is part of this
action and prevents practice of law all together).

Bates v. State Bar of Arizona, 433 U.S. 350 (1977) relied upon Parker v. Brown, 317 U.S.
341 (1943) ; however, the court failed to recognize and differentiate the difference between
a state's ability to regulate unlicensed attorneys and licensed attorneys coming into the state
to practice their trade - the later has not been presented yet.

The individual states' bar require various fees, tests, and/or other methods, that prevent in-
state competition from out-of-state licensed attorneys; activities that play an important part
on commercial intercourse, and exert a restraint on commerce through their anticompetitive
activities.

VI. CLAYTON ACT

13
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 20 of 37

A. Definitions

87.

88.

89.

90.

"Antitrust laws, as used herein, includes the Act entitled An Act to protect trade and
commerce against unlawful restraints and monopolies, approved July second, eighteen
hundred and ninety; sections seventy-three to seventy-six, inclusive, of an Act entitled An
Act to reduce taxation, to provide revenue for the Government, and for other purposes, of
August twenty-seventh, eighteen hundred and ninety-four; an Act entitled An Act to amend
sections seventy-three and seventy-six of the Act of August twenty-seventh, eighteen
hundred and ninety-four, entitled An Act to reduce taxation, to provide revenue for the
Government, and for other purposes, approved February twelfth, nineteen hundred and
thirteen; and also this Act. See 15 U.S.C., § 12(a), at § 1.

"Commerce, as used herein, means trade or commerce among the several States and with
foreign nations, or between the District of Columbia or any Territory of the

United States and any State, Territory, or foreign nation, or between any insular possessions
or other places under the jurisdiction of the United States, or between any such possession
or place and any State or Territory of the United States or the District of Columbia or any
foreign nation, or within the District of Columbia or any Territory or any insular possession
or other place under the jurisdiction of the United States: Provided, That nothing in this Act
contained shall apply to the Philippine Islands." See id., at { 2.

"The word person or persons wherever used in this Act shall be deemed to include
corporations and associations existing under or authorized by the laws of either the United
States, the laws of any of the Territories, the laws of any State, or the laws of any foreign
country." See ibid.

Antitrust laws not applicable to labor organizations; "{t]he labor of a human being is not a
commodity or article of commerce." See 15 U.S.C., § 17. However attorneys do not rely
on their labor to earn their income; knowledge of law has an independent property value
that retains its value and can be sold for a price by third parties to others, exampli gratia,
attorney can create a memorandum that can be sold to others and re-sold as property by
new owners.

B. Law

91.

92.

"Section 4 of the Act, Title 15, Sec. 15, U.S.C.A., provides that any person who shall be
injured in his business or property, as a result of violation of the Act, may recover damages.
See Roseland v. Phister Mfg. Co. 125 F. 2d 417, at [**4] (7th. Cir. 1942).

"It signifies ordinarily that which habitually busies, or engages, time, attention or labor, as a
principal serious concern or interest. In a somewhat more truly economic, legal and
industrial sense, it includes that which occupies the time, attention, and labor of men for the
purpose of livelihood or profit, - persistent human efforts which have for their end
pecuniary reward. It denotes "the employment or occupation in which a person is engaged
to procure a living." See Roseland v. Phister Mfg. Co. 125 F. 2d 417, at [**5] (7th. Cir.
1942).

14

 
93.

94.

95.

96.

97.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 21 of 37

"Clayton Act authorizes the recovery of treble damages for injuries to a person's "business
or property” by reason of violations of the federal antitrust laws. See 15 U.S.C., § 15.

"... any person who shall be injured in his business or property by reason of anything
forbidden in the antitrust laws may sue therefor in any district court of the United States in
the district in which the defendant resides or is found or has an agent, without respect to the
amount in controversy, and shall recover threefold the damages by him sustained, and the
cost of suit, including a reasonable attorney’s fee." See 15 U.S.C., § 17(a).

"It is the source of injury, not the character of property or business injured, which
constitutes the test of recovery." See Roseland v. Phister Mfg. Co. 125 F. 2d 417, at [**5]
(7th. Cir. 1942). "... as a matter of law from the face of the complaint that plaintiff has
incurred no damage. What the situation may be after the proof has been submitted cannot
be foreseen. See id., at [**9] (Appeals court reversing Judgment of Dismissal.)

"Any person, firm, corporation, or association shall be entitled to sue for and have
injunctive relief, in any court of the United States having jurisdiction over the parties,
against threatened loss or damage by a violation of the antitrust laws, including

sections 13, 14, 18, and 19 of this title, when and under the same conditions and principles
as injunctive relief against threatened conduct that will cause loss or damage is granted by
courts of equity, under the rules governing such proceedings, and upon the execution of
proper bond against damages for an injunction improvidently granted and a showing that
the danger of irreparable loss or damage is immediate, a preliminary injunction may issue".
See 15 U.S.C., § 26.

Legislative history, pursuant to 15 U.S.C., § 15a, limits recovery to damages to business or
property. See Hawaii v. Standard Oil Co., 405 U.S. 251 (1972).

PART G: INJUNCTIVE RELIEF CLASS

I. INJUNCTIVE RELIEF UNDER CLAYTON ACT

98.

99.

For injunctive relief under the Clayton Act, 15 U.S.C., § 26

All persons or entities in the United States (excluding federal, state and local governmental
entities, its directors, officers and agents) who: are restricted to take part in trade due to
restriction promulgated by defendants.

Il. DAMAGES UNDER CLAYTON ACT

100. For injunctive relief under the Clayton Act, 15 U.S.C., § 15.

101. All persons or entities in the United States (excluding federal, state and local governmental

entities, its directors, officers and agents) who: are restricted to take part in trade due to
restriction promulgated by defendants.

15

 
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 22 of 37

102. The Classes are so numerous that joinder of all member is impractical. The classes
includes most of the nation's attorneys, off who are geographically dispersed throughout the
United States.

103. Plaintiffs’ claims are typical of the claims of the members of the classes because plaintiffs
and all Class members were damaged by the same wrongful conduct of the defendant
alleged herein.

104. There are questions of law and fact common to the Classes which predominate over any
questions affecting only individual Class members. Such common questions include:
a) the definition of the relevant markets;
b) whether Defendants monopolized and continues to monopolize the relevant markets;
c) whether Defendant attempted to monopolize and continues to attempt to monopolize the
relevant markets through their restrictions;
d) whether the contractual conditions imposes upon American citizens is unconscionable:
e) whether Defendants imposed limitations upon American citizens and American
companies, are unconscionable or in violation of the U.S. Constitution or Congressional
anti-monopolization/anti-commerce statutory mandates
f) the appropriateness of injunctive relief to restrain ongoing and future violations of the
laws.

105. The claims of the plaintiffs are typical for the claims of the Classes, and plaintiffs have no
interest adverse to the interest of other members of the Classes.

106. Plaintiff will fairly and adequately protect the interests of the Classes, is a legal scholar
who is competent in the prosecution of complex class actions and antitrust litigation.

107. Aclass action is superior to other available methods for the fair and efficient adjudication
of the controversy. Such treatment will permit a large number of similarly situated persons
to prosecute their common claims in a single forum simultaneously, efficiently, and without
duplication of efforts and expense that numerous individual actions would engender. Class
treatment will also permit the adjudication of relatively small claims by many Class
members who could not afford on their own to individually litigate an antitrust claim
against a large state defendant. There are no difficulties likely to be encountered in the
management for this class action that would preclude its maintenance as class action, and
there alternative options that can be presented to the court to address all issues as they
come up, to promote fair and efficient adjudication of the controversy.

PART H: ANTITRUST INJURY TO CONSUMERS
I. INJUNCTIVE RELIEF UNDER CLAYTON ACT
108. Through the unlawful acts and practices described above, defendants has harmed

competition, consumers and innovation by causing consumers to pay supracompetetitive
prices for legal assistance that is limited to intra-state approved only.

16

 
 

109.

110.

111.

112.

113.

114.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 23 of 37

Those practices, described herein, have also allowed Defendants to obtain and maintain
illegal monopolies within their respective states.

By limiting practice of law to attorneys approved to practice within their respective state,
and requiring additional time-consuming and expensive steps for out-of-state attorneys to
comply with prior to being able to practice law within the Defendants" state, it limited
attorneys' commercial speech, ability to freely practice their trade, and prevented intra-state
consumers from having more affordable and more diverse options for legal representation.

Consumers have been further injured as innovative legal practitioners are limited to
practice within their respective state, and unable to readily make themselves available to
consumers, and innovative attorneys who lack the funds are financially foreclosed from
being able to provide their services for consumers. Nationally, the defendants maintained
and supported anticompetitive conduct by excluding out-of-state practitioners, and limiting
access to alternate providers to their intra-state consumers.

Defendants anticompetitive conduct has deterred the development of competing offers of
legal services, damaging consumers by depriving them of choice of legal counsel with
different and possibility superior sets of features.

Consumers right to choose legal counsel of their choice, is a constitutionally guaranteed
right which has been deprived by Defendants nationally.

Plaintiffs and the classes have been injured by this anticompetitive conduct and will
continue to suffer injury unless the relief prayed for herein is granted.

PART I: RELIEF SOUGHT

I. CLAIMS OF ACTION FOR LIVIZ

A. CONSTITUTIONAL

Claim 1: Violation of Art. I, § 8(5)

115.

116.

117.

118.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Right "[t]o coin Money, regulate the Value thereof, " falls on congress.

Defendants are maintaining state based monopolistic anticompetitive conduct that
discriminates against Americans with limited financial resources, without a good reason to

do so.

This type of conduct violated Liviz's constitutional rights and violates Congressional Acts
designed to Counter such anticompetitive conduct.

17

 
 

119.

120.

121.

122.

123.

124.

125.

126.

127.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 24 of 37

Defendants conduct harms the people of this nation and prevents beneficial to the people
competition in the legal trade.

Defendants conduct harms the people by limiting accessibility to financial options, and
partaking in a financial trade.

Defendant's conduct harms America by diminished national economic growth.

Defendants discriminate against the common citizen by depriving their right to enter into
contracts and dispose of their property as they wish.

Defendant's conduct is based on disparate animus toward Americans with diminished
financial resources.

Defendants engaged in unlawful intentional discrimination which deprived this jurist and
Class Members their Civil Right/s.

Defendants who worked for, under, or with FINRA, knew or should have known, their
conduct is unlawful, and having knowledge of the wrongs conspired to discriminate against
Americans with limited resources, and/or having power to prevent or aid in preventing the
commission of the same, neglected or refused to so.

As result of defendants discriminatory and unlawful conduct in violation of anticompetitive
antitrust laws, Americans have diminished access to justice to state's citizens is less readily
available and less affordable.

The market concerns property right, which immediately loses its value based on restriction
of freedom of use. This anticompetitive unlawful restrain upon the transport of good is
readily forceable and traceable to anticompetitive contact of the states.

Claim 2: Deprivation of Property

128.

129.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

FINRA diminished Liviz's property by placing restrictions thereon.

Claim 3: Deprivation of Right to Contract

130.

131.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

FINRA, deprived Liviz his right to enter into contracts by placing restrictions thereon.

Claim 4: Deprivation of Equal Protection of The Laws

132.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

18

 
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 25 of 37

133. See U.S. v. Windsor, 570 U.S. 744 (2013) ("The liberty protected by the Fifth Amendment's
Due Process Clause contains within it the prohibition against denying to any person the
equal protection of the laws.")

134. Liviz's rights are not equal to those of his neighbor.

Claim 5: Interference With Liberty To Choose Occupation

135. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

136. Violation of Property & Contract right interferes with citizens’ liberty to choose their
occupation.

Claim 6: Interference With Liberty and Protection of Franchise

137. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

138. Practice of law is commercial speech that one has an a property interest to freely move and
establish as franchise within the nation's states.

Claim 7: Deprivation of Right to Privacy

139. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

140. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights to
be free from unreasonable seizure of their property through diminution, and other
restrictions without a warrant.

141. These unlawful actions were done with the specific intent to deprive Plaintiffs of their
constitutional rights to be secure in their privacy. And without a showing of a less
restrictive regulation on exchange of property in the free market.

142. Plaintiffs are informed and believe that the acts of the Defendant and their employees and
agents were intentional in failing to protect and preserve Plaintiffs’ property and that, at
minimum, Defendants were deliberately indifferent to the likely consequence that the
property would be seized through FINRA's restrictions; and unlawfully deprived of its full

use, based on the past circumstances of similar constitutional and statutory violations of the
law.

B. COMMON LAW

Claim 8: Violation of Monopolization/Unlawful Business Practices

143. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

19

 
 

144.

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 26 of 37

Violations resulting from unlawful restrictions severely diminish the ability of the average
American to freely enter their desired business practice, without a compelling reason to do
so.

Claim 9: Violation of State Anti-Discrimination Act

145.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

C. CONGRESSIONAL

Claim 10: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act

146.

147.

148.

149.

150.

151.

152.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Violations resulting from unlawful restrictions on property, nullifies the goods upon its
entry into the free market.

Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act resulting from unlawful tying of
Americans right to control and transfer property.

Defendants have substantial control over market power through their ability to promulgate
rules and laws concerning control and transfer of property.

There is no appropriate or legitimate justification to require minimum equity to partake in
day-trading; nor need to exercise power to limit the ability of Americans to maintain day-
trading at other amount, than the current FIMRA's restriction of $25,000.

This unlawful conduct has harmed competition within American markets, and has caused
injury to economic growth and every American investor. Available capital for investing
into the American economy is diminished, and there is a less competitive market due to
restrictions placed on Americans by FIMRA. Capital investment for business growth is
lower than it would be in a competitive market; and the number and effectiveness of
competitors have been diminished by unlawful means.

The anticompetitive conduct described herein has damaged the plaintiff and the Class
plaintiff in violation of the Sherman Antitrust Act, 15 U.S.C., § 1.

Claim 11: Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act

153.

154.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Unlawful anticompetitive action by FIMRA have created unlawful Monopolization.

Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act resulting from unlawful
Acquisition of Maintenance of Monopoly Power in the Financial Services Market.

20
 

155.

Case 1:20-cv-01771-UNA Document1 Filed 06/22/20 Page 27 of 37

Through the actions described herein, Defendants acquired and maintained monopoly
power in the financial market. This conduct has harmed competition in that market, and
has caused injury to every investor and financial business services in America. Prices in
the financial market are higher than they would be in a competitive market; the supply and
selection of financial services available is lower than it would be in a completive market;
the number of investors and effectiveness of competitors have been diminished by unlawful
means.

Claim 12: Violation of the National Labor Relations Act

156.

157.

158.

159.

160.

161.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act Resulting from Unlawful
Attempted Monopolization of the Legal Services Market.

Defendants acted with specific intent to monopolize the Financial Services Market.

There was and is a dangerous possibility that Defendants will succeed in its attempt to
monopolize the Financial Service market because Defendants collectively control all of the
financial services market and have the ability and actually do exclude many Americans and
business from competing within defendant's anticompetitive restrictive means. Further
success in excluding competitions from the financial services market will allow Defendants
to obtain an illegal national monopoly over financial services market.

This conduct has harmed competition in that market, making the supply and selection of
financial services and availability of investments lower than it would be in a competitive
market. Defendants unlawful attempted monopolization has also reduced the number and
effectiveness of competitors in the financial services market and deprived access to the
financial market to many Americans, and diminished the overall capital available to the
American economy.

The anticompetitive conduct described herein has damaged Plaintiffs and the alleged
Classes and is in violation of the Sherman Antitrust Act, 15 U.S.C., § 2.

Claim 13: ATTEMPTED MONOPOLIZATION - Violation of 15 U.S.C., § 2

162.

163.

164.

165.

All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act Resulting from Unlawful
Attempted Monopolization of the Legal Services Market.

Defendants acted with specific intent to monopolize the Financial Services Market.
There is no appropriate or litigate justification for the actions and conduct which have

facilitated defendants' monopolization of the financial market; American companies are
unjustly limited in services they are able to offer to American and international investors.

21

 
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 28 of 37

166. The anticompetitive conduct described herein has damaged Plaintiffs and the alleged
Classes and is in violation of the Sherman Antitrust Act, 15 U.S.C., § 2.

Claim 14: Violation of Fair Labor Standards and Fair Labor Standards Amendment Act
167. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

168. Defendants imposition and burdens placed on Americans are invalid, in violation of the
National Labor Relations Act.

169. Defendants have a fiduciary duty to SCC, and the constitutions, which also requires
compliance with all federal laws. Their unlawful actions and unlawful policies are in
violation of the federal constitution; and are in violation of the National Labor Relations
Act.

170. Defendants have also undercut the rights that are protected under U.S. Constitution and
privileges and immunities that are available to out-of-state investors.

Claim 15: Violation of the FAAAA
171. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

172. The Federal Aviation Administration Authorization Act of 1994 (““FAAAA”) is codified at
49 U.S.C. § 14501 et seq. 44. The FAAAA prohibits any state or any political subdivision
thereof from enacting or enforcing any law or regulation related to the price, route, or
service of a motor carrier.

173. "The term “transportation” includes - (A) a motor vehicle, vessel, warehouse, wharf, pier,
dock, yard, property, facility, instrumentality, or equipment of any kind related to the
movement of passengers or property, or both, regardless of ownership or an agreement
concerning use; and (B) services related to that movement, including arranging for,
receipt, delivery, elevation, transfer in transit, refrigeration, icing, ventilation, storage,
handling, packing, unpacking, and interchange of passengers and property." See 49
U.S.C. § 13102(23)

174. Prices will be impacted because it is significantly more expensive to utilize day-trading
financial services, limit growth, and diminish the number of American and international
investors. It will cost consumers significantly more money before they are able to invest,
and deter many American and international investors. Without the ability to freely utilize
willing American and international investors, companies will simply, as they have, not
partake in completive practice of offering financial services nationally.

175. Moreover, presently, it is cost-prohibitive for many interested American and international

investors. Thus, many Americans and international investors are deterred from investing,
and the result diminishes the ability for American economy to grow.

22

 
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 29 of 37

Claim 16: Violation of the Federal Trade Commission Act
176. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 17: Violation of the Federal Trade Commission Act

177. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 18: Violation of The Clayton Act by Restraint to trade
178. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 19: Violation of Fair Debt Collection Practices Act

179. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

180. If Liviz exceeds the threshold of three trades in five days, he is threatened of having his
property seized, and restricted until he transfers additional funds, to meet the $25,000
restriction as set, and directed by FIMRA. See Part B supra. See also 15 U.S.C. § 1692 et
seq. ("FDCPA")

Claim 20: Violation of 29 U.S.C. § 187(a

181. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

182. "It shall be unlawful, for the purpose of this section only, in an industry or activity affecting
commerce, for any labor organization to engage in any activity or conduct defined as

an unfair labor practice in section 158(b)(4) of this title." See 29 U.S. C., § 187(a).

183. Defendants actions have burdened and obstructed commerce and free flow of commerce
that is directly impacting Liviz's ability to take part in the trade. See 29 U.S.C., § 152(7).

184. "Whoever shall be injured in his business or property by reason or[1] any violation of
subsection (a) may sue therefor in any district court of the United States subject to the
limitations and provisions of section 185 of this title without respect to the amount in

controversy, or in any other court having jurisdiction of the parties, and shall recover the
damages by him sustained and the cost of the suit." See 29 U.S. C., § 187(b).

Claim 21: Violation of Labor Management

185. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

D. STATUTORY CIVIL RIGHTS

23

 
 

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 30 of 37

Claim 22: Violation of 42 U.S.C, § 1981

186. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

187. All Defendants are privet actors, acting within the scope of their state duties, in violation of
Plaintiffs' civil rights.

188. Each of the Defendants, their employees and agents, participated personally in the unlawful
conduct challenged herein and, to the extent that they did not personally participate,
authorized, acquiesced, set in motion, or otherwise failed to take necessary steps to prevent

the acts that resulted in the unlawful conduct and the harm suffered by Plaintiffs. Each
acted in concert with each other. The challenged acts caused the violation of Plaintiff's

rights.

189. Defendants have unlawfully through anti-competitive actions or direct seizure through
devaluation of property right, and deprivation of right to contract.

Claim 23: Violation of 42 U.S.C, § 1981(a)(1)

190. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 24: Violation of 42 U.S.C, § 1982

191. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 25: Violation of 42 U.S.C, § 1983 Freedom of Speech

192. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 26: Violation of 42 U.S.C, § 1983 Equal Protection

193. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 27: Violation of 42 U.S.C, § 1983 Deprivation of Property Right

194. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 28: Violation of 42 U.S.C, § 1985

195. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 29: Violation of 42 U.S.C. § 1985(3)

196. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

24
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 31 of 37

Claim 30; Violation of 42 U.S.C, § 1986

197, All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Il. CLASS ACTION CLAIMS OF ACTION

A. CONSTITUTIONAL

Claim 1: Deprivation of Interstate Travel

198. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 2: Deprivation of Property

199. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 3: Deprivation of Right to Contract

200. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 4: Deprivation of Equal Protection of The Laws

201. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 5: Interference With Liberty To Choose Occupation

202. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 6: Interference With Liberty and Protection of Franchise

203. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 7: Deprivation of Right to Privacy

204. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

205. Defendants and their employees and agents violated Plaintiffs’ Fourth Amendment rights to
be free from unreasonable seizure of their property by confiscating and then destroying

Plaintiffs’ property without a warrant.

206. These unlawful actions were done with the specific intent to deprive Plaintiffs of their
constitutional rights to be secure in their property.

207. Plaintiffs are informed and believe that the acts of the Defendant and their employees and

agents were intentional in failing to protect and preserve Plaintiffs’ property and that, at
minimum, Defendants were deliberately indifferent to the likely consequence that the

25
 

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 32 of 37

property would be seized and destroyed unlawfully, based on the past circumstances of
similar constitutional and statutory violations of the law.

B. COMMON LAW

Claim 8: Violation of Monopolization/Unlawful Business Practices

208. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 9: Violation of State Anti-Discrimination Act

209. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
C. CONGRESSIONAL

Claim 10: Violation of 15 U.S.C., § 1 of the Sherman Antitrust Act

210. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 11; Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act

211. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 12: Violation of the National Labor Relations Act

212. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 13: ATTEMPTED MONOPOLIZATION - Violation of 15 U.S.C.. § 2

213. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

214. Violation of 15 U.S.C., § 2 of the Sherman Antitrust Act Resulting from Unlawful
Attempted Monopolization of the Legal Services Market.

215. Defendants acted with specific intent to monopolize the Financial Services Market.
216. There is no appropriate or litigate justification for the actions and conduct which have
facilitated defendants' monopolization of the financial market; American companies are

unjustly limited in services they are able to offer to American and international investors.

217. The anticompetitive conduct described herein has damaged Plaintiffs and the alleged
Classes and is in violation of the Sherman Antitrust Act, 15 U.S.C., § 2.

Claim 14: Violation of Fair Labor Standards and Fair Labor Standards Amendment Act

26
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 33 of 37

218. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 15: Violation of the FAAAA

219. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 16: Violation of the Federal Trade Commission Act

220. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 17: Violation of the Federal Trade Commission Act

221. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 18: Violation of The Clayton Act by Restraint to trade

222. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 19: Violation of Fair Debt Collection Practices Act

223. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 20: Violation of 29 U.S.C., § 187(a

224. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 21: Violation of Labor Management

225. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
D. STATUTORY CIVIL RIGHTS

Claim 22: Violation of 42 U.S.C, § 1981

226. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 23: Violation of 42 U.S.C, § 1981(a)(1

227. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 24: Violation of 42 U.S.C, § 1982

228. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

27

 
 

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 34 of 37

Claim 25: Violation of 42 U.S.C, § 1983 Freedom of Speech

229. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 26: Violation of 42 U.S.C, § 1983 Equal Protection
230. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Claim 27: Violation of 42 U.S.C, § 1983 Deprivation of Property Right

231. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 28: Violation of 42 U.S.C, § 1985

232. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 29: Violation of 42 U.S.C. § 1985(3)

233. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.

Claim 30: Violation of 42 U.S.C, § 1986

234. All paragraphs supra and hereafter are re-alleged as if stated herein in paragraphs hereafter.
Ill. PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on his behalf and on behalf of the putative classes pray that the Court
declare, adjudge and decree the following:

a. Asserting federal jurisdiction, on one or more of the aforementioned alleged reasons, so
that the claim of action against the Defendants can be heard in federal court.

b. That this action may be maintained as a class action pursuant to Rule 23(b)(2) of the
Federal Rules of Civil Procedure with respect to plaintiffs’ claims for injunctive relief, and
Rule 23(b)(3) of the Federal Rules of Civil Procedure with respect to the claims for
damages and other monetary relief, and declaring plaintiff as representatives of the Classes
and pursuant to First Amendment allow admit this jurist as counsel for the Classes;

c. That the conduct alleged herein constitutes unlawful tying, monopolization, in violation of
the common law, and Sections 1 and 2 of the Sherman Antitrust Act;

d. That the conduct alleged herein is in violation of the Unfair Competition Law and
appropriate restitutionary and other injunctive relief be granted pursuant to this law;

28

 
 

Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 35 of 37

. That the conduct alleged herein is in violation of the National Labor Relations Act; and
appropriate damages and injunctive relief be granted pursuant to this law;

That the conduct alleged herein is in violation of the Fair Labor Standards Act and Fair
Labor Standards Amendment Act; and appropriate damages and injunctive relief be granted
pursuant to this law;

. That the conduct alleged herein is in violation of the FAAAA; and appropriate damages and
injunctive relief be granted pursuant to this law;

. That the conduct alleged herein is in violation of the Federal Trade Commission Act; and
appropriate damages and injunctive relief be granted pursuant to this law;

That the conduct alleged herein is in violation of the Clayton Act; and appropriate damages
and injunctive relief be granted pursuant to this law;

For an order permanently restraining and enjoining Defendants from continuing the unfair
and anticompetitive activities alleged herein;

. That plaintiffs and the Classes are entitled to damages, penalties and other monetary relief
provided by applicable law, including treble damages;

That plaintiffs and the Classes recover their costs of suit, including reasonable jurist for
justice (attorneys’) fees and pre- and post-judgment interest;

. For an order requiring full restitution of all funds acquired for jurist for justice services by
Defendants unfair business practices, including disgorgement of revenues and/or profits;

. Awarding plaintiffs and the Classes their expenses and costs of suit, including reasonable
attorneys’ fees, to the extent provided by law; and

. That plaintiffs and the Classes are granted such other, further, and different relief as the

nature of the case may require or as may be determined to be just, equitable, and proper by
this Court.

. Declaratory Judgment: 1) unlawful to place a minimum limit on American and
international investors; 2) unlawful to place restriction on property transfer based on
minimum equity restrictions; 3) American business have a right to offer more financial
services to American investors and international investors free from fear of unlawful
restrictions.

. Money Judgment for damages, injury, violations, jurist for justice (attorney) fees, costs, and
other relief pursuant to call of actions.

For such other and further relief, to cure injury/s and legal costs, as the Court may deem
just, proper, and appropriate.

29

 
Case 1:20-cv-01771-UNA Document 1 Filed 06/22/20 Page 36 of 37

Ill. JURY DEMAND
Plaintiffs respectfully demand a trial by jury on all issues so triable.
The aforementioned is true, accurate and correct, to the best of my knowledge, recollection, and

interpretation. Signed under pains and penalty of perjury on this Fifteenth day of June in the
year of 2020, of our ft

LL 2 P.L:)

Hon. Ilya Livé D.L.D.
Chief Jurist for Justice

Respectfully submitted,

 
    

Hon. IlyaLiviz D.L.B.

Chief Jurist for Justice
NATIONAL ACADEMY FOR JURISTS
Advocates for Civil Rights & Civil Liberties

Dated: 06/15/2019 12 Hemenway St. Rm. 415, Boston, MA 02115
www.NAFJ.US - www.Liviz.com
ilya.liviz@gmail.com - (978) 606-3632

CERTIFICATE OF SERVICE

I hereby certify this Verified Unfair Trade & Practice complaint has been served on the
defendant via first class mail this Fifteenth day of June in the year of 2020 of our Lord.

Vik DEMAND LetTGR.
Hon. Ilya Liz D.L.D. 7

Chief Jurist for Justice

 

30
 

 

a GPO A?
Le ee
Leora Send O° PERS,

NOAA LE Ua rents ao es = eee Sy
Pa w EN ~ - a alee
Se Ls Bae Gree Maal ena aie Sees ee
aay OES
Carri -

 

a cee 7
eS Hie i
eee a, fae 701
Sagres y REE
RoW ee . a
Bees 2 ABR

“fe

ae

take

?00 ooo

= Poatecae 1120 8834
mie Ce hme xe
- Sea

Be

    

  

 

eR

&
Nee
PP

4
-
fe
Se,

“a,

 

    

   

            

 

STAG E PAID
N
Ne MA

20

 

 

 

 

. Pe eens
Ls a
ea —ez
a ne
a —
» LAO
ax —
og 3
Pa —
ie Fe —
ae pres Sk 5
< é —_—
5 * . nen
eae Seer ———
Fey ee EER OS Behe, . —
tee PS ge SER “ . ee ake ——
ar 2 we SS .
We e Sale Sr ,
ee = a
: Frage Ae : wach “
3 : eos MOLES S : 4 Coase eae Co ha ty
ae ee aay e hy 4 : fe pe ees, i

Beene Eee
ada”

    

Jee be
la RES

eee 7 gt
Myerd

       

ee

“8 GE
Se ap ties seg
* . x ES ge

oe

yah
val Say
TA, oe
ges r
beg : ,
& SS: y f a 4 tere
. F 7 z : Er
a SARE te F ; ‘ : ne ce ay
nghe n CEE ER : =
PE ey
rl ame ee
mE
sth"
set 8 ar *

  

oe

 

4

cost
yu, oe
—

2

o

te B
oe
Meee

ae
Fy

“ae ee ore as
Pe 5 Se
cas ah

Oe a

oe nnd
Bah Oy

Ss

ae By

-

zee
Pod x

rae

 

x UTE Tater, See “|
ek F 3S

a

ae
%

Be MoS a SE OO
&

. a tk
pipet ere ah

os
es

 
            

     

   

    

 

     
 

        

Pike BEE Senn
EIS Srey
4 ee AS a
a BeBe ee mee & ES Bit” 2 wrth
pee: ree ge aD USE
2h, te Sere eae Siege, « Sage Fis, fe oe
yy Stee ets ce, | 2 fags
ee a Peg Ge eee 8
So Pa aay STN A, Bes See Peale
BE tie A pie, Cees
Let Bg deat Te Co be fy Ie So.
Wee Oe a? “ AAR Ra REE 2 7 Sit on 1 ted ee

 

               

 

 

 

    

7 RR wo
ss
"

Re a
ose

          
       

 

 

 

 

 

 
